Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 1 of 22 PageID 3490




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


  IT WORKS MARKETING, INC.,

         Plaintiff,

  v.                                                Case No. 8:20-cv-1743-T-KKM-TGW

  MELALEUCA, INC. et al.,

       Defendants.
  ____________________________________/

                                           ORDER

         Melaleuca, Inc. moves to dismiss It Works’ amended complaint. (Doc. 118).

  Alternatively, Melaleuca moves to compel It Works to arbitrate its claims against

  Melaleuca. (Id.). It Works opposes Melaleuca’s motions. (Doc. 129).

         Because Melaleuca is not a signatory to the arbitration agreement between It

  Works and the Distributor Defendants, the Court will deny Melaleuca’s motion to

  compel arbitration. Additionally, It Works alleges plausible claims for relief for tortious

  interference with a business relationship, misappropriation of a trade secret under the

  Defend Trade Secrets Act, and misappropriation of a trade secret under the Florida

  Uniform Trade Secrets Act. But It Works fails to state a claim for relief for false

  advertising under the Lanham Act. Thus, the Court will grant-in-part and deny-in-part

  Melaleuca’s motion to dismiss. Lastly, the Court will stay this case pending the

  arbitrator’s decision on the arbitrability of It Works’ claims for injunctive relief against
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 2 of 22 PageID 3491




  the Distributor Defendants.

                                       Background

        It Works is a multi-level-marketing sales company that sells health and beauty

  products. (Doc. 107, ¶1). The company uses individual distributors to promote and sell

  its products. (Id. at ¶1, 30). To become a distributor for It Works, an individual must

  agree to It Works’ Distributor Agreement, which includes Terms and Conditions. (Id.

  at ¶30). That agreement requires distributors not to sell “any competing non-It Works!

  programs, products or services.” (Id. at ¶36; Doc. 107-2, p. 17). The noncompete

  provision lasts for as long as a distributor sells It Works products and for six months

  after the Distributor Agreement is cancelled. (Doc. 107-2, p. 17).

        Distributors also agree not to disclose confidential and proprietary information

  or trade secrets, (Doc. 107, ¶37; Doc. 107-2, p. 18), including Downline Activity

  Reports, (Doc. 107, ¶37; Doc. 107-2, p. 18). A Downline Activity Report is information

  about sales activity, revenue, and income generated from either distributors personally

  sponsored by an individual distributor or from other distributors who are part of an

  individual distributor’s downline organization. (Doc. 107, ¶42).

        It Works’ confidential, proprietary, and trade secret information can be found

  on its eSuite website. (Id.). This website lists information about It Works’ “proposed

  products and services; financial affairs; actual and potential customers and customer

  information; downline distributors; organizational matters; business and marketing
                                           2
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 3 of 22 PageID 3492




  strategies; business operations, methodologies, and practices; sourcing terms and

  companies utilized; and hardware, operating systems, and infrastructure.” (Id.).

           Relevant here, the Distributor Agreement includes an arbitration provision.

  (Doc. 107-2, p. 2). That provision states that if a dispute exists between a distributor

  and It Works “arising from or relating to the [a]greement,” the parties agree to resolve

  the dispute through mediation. (Id.). If mediation fails, “the dispute and [sic] shall be

  settled totally and finally by confidential arbitration as more fully described in the

  Policies & Procedures.” (Id.). Despite the seemingly exclusive route of arbitration

  provided in the previous provision, the Distributor Agreement carves out claims for

  certain kinds of equitable relief in court:

           Notwithstanding the foregoing, either Party may bring an action before the
           courts seeking a restraining order, temporary or permanent injunction, or other
           equitable relief to protect its intellectual property rights, including but not limited
           to customer and/or Distributor lists as well as other trade secrets, trademarks,
           trade names, patents, and copyrights.

  (Id.).

           The Policies and Procedures section of the Distributor Agreement includes a

  section entitled “Arbitration.” (Doc. 107-2, p. 24). That section repeats how arbitration

  will be the primary means of resolving disputes: “Except as otherwise provided in the

  Agreement, any controversy or claim arising out of or relating to the Agreement, or the

  breach thereof, shall be settled through confidential arbitration.” (Id.). Per its terms,

  arbitration will be conducted under the AAA’s rules. (Id.). And the “Arbitration” section
                                            3
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 4 of 22 PageID 3493




  specifies that the Federal Arbitration Act (FAA) will “govern all matters relating to

  arbitration.” (Id.).

         Melaleuca, Inc., directly competes with It Works. (Doc. 107, ¶1). At various

  times, the individual defendants, each a former It Works distributor (Distributor

  Defendants), stopped selling It Works products and began selling products for

  Melaleuca. (Id. at ¶¶6–19, 111–12). But at no time was Melaleuca a party to the

  Distributor Agreement between It Works and the Distributor Defendants. (Id. at ¶¶ 24,

  30–34).

         According to the allegations, Melaleuca encouraged the Distributor Defendants

  while they worked for It Works to break their agreements with It Works to become

  Melaleuca distributors. (Id. at ¶51). Melaleuca targeted the Distributor Defendants

  because they had access to It Works’ trade secrets and confidential information. (Id. at

  ¶52). Specifically, Melaleuca’s goal was to obtain—through the Distributor

  Defendants—It Works’ confidential information about which distributors were most

  profitable. (Id.).

         Melaleuca accomplished its goal, successfully recruiting the Distributor

  Defendants, each of whom was a highly profitable former distributor for It Works. (Id.

  at ¶53.). What is more, Melaleuca successfully obtained access to It Works’ Downline

  Activity Reports and eSuite. (Id.). Melaleuca continues to target It Works distributors

  by helping the Distributor Defendants misrepresent their current income with
                                       4
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 5 of 22 PageID 3494




  Melaleuca. (Id. at ¶¶ 65–66). For example, Melaleuca endorses fake, high-amount

  checks, which the Distributor Defendants then post on social media and message to It

  Works distributors to entice them to leave It Works and join Melaleuca. (Id. at ¶¶65–

  66, 68–69, 83–85). Melaleuca also gives its distributors inaccurate “Business Report

  Summaries” that contain misleading information about how much its distributors earn,

  and its distributors, in turn, share those summaries with It Works distributors to bring

  them to Melaleuca. (Id. at ¶90).

        To redress these alleged wrongs, It Works brings four claims against Melaleuca:

  one for tortious interference with a business relationship (Count II); one under the

  Lanham Act for false advertising (Count III); one under the Defend Trade Secrets Act

  (Count IV); and one under the Florida Uniform Trade Secrets Act (Count V). (Doc.

  107). Melaleuca moves to dismiss It Works’ claims against Melaleuca. (Doc. 118).

  Alternatively, Melaleuca moves to compel arbitration of It Works’ claims. (Id.).

                                         Analysis

                              Motion to Compel Arbitration

        Melaleuca argues that It Works must arbitrate its claims against Melaleuca under

  the arbitration provision in the Distributor Agreement. (Doc. 118, pp. 6–7). According

  to Melaleuca, it can enforce the arbitration provision even though it’s a non-signatory

  because It Works alleges interdependent misconduct between the Distributor

  Defendants and Melaleuca. (Id. at 7–10). Melaleuca also argues that It Works must rely
                                            5
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 6 of 22 PageID 3495




  on the Distributor Agreement for its claims against Melaleuca and that It Works’ claims

  fall within the scope of the Distributor Agreement’s arbitration provision. (Id. at 10–

  15). As a result, Melaleuca presses that the Court should require It Works to arbitrate

  its claims against Melaleuca. (Id. at 15).

         It Works contends that the Distributor Agreement does not cover disputes

  against Melaleuca: the provision applies to disputes only between It Works and its

  distributors. (Doc. 129, p. 4–8). Moreover, It Works argues that Melaleuca seeks to

  arbitrate It Works’ claims solely to delay proceeding so that “more of the defendants’

  post-employment obligations will have expired.” (Id. at 8–9).

         A non-party to an agreement that contains an arbitration provision may compel

  arbitration if the relevant state contract law allows the non-party to enforce the

  agreement. Arthur Andersen LLP v. Carlisle, 129 S. Ct. 1896, 1903 (2009); Lawson v. Life

  of the S. Ins. Co., 648 F.3d 1166, 1170 (11th Cir. 2011). In Florida, a non-signatory can

  use equitable estoppel to compel a signatory to arbitrate claims if (1) the non-signatory

  shows that the signatory is relying on the agreement to assert its claims against the non-

  signatory and (2) the scope of the arbitration provision covers the dispute. Kroma

  Makeup v. Boldfact Licensing, 845 F.3d 1351, 1354 (11th Cir. 2017).

         Kroma governs here. There, non-signatories to an agreement (Kimberly,

  Kourtney, and Khloe Kardashian) moved to compel a signatory (Kroma) to arbitrate

  claims under an arbitration provision in Kroma’s agreement with another corporation.
                                            6
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 7 of 22 PageID 3496




  845 F.3d at 1353–54. The arbitration provision stated that “the parties agree that the

  disputes arising between them concerning the validity, interpretation, termination or

  performance” of the agreement would be arbitrated. Id. at 1355 (quoting arbitration

  provision). But because the Kardashians were not parties to the agreement between

  Kroma and the other corporation, that agreement’s arbitration provision did not cover

  the dispute between the Kardashians and Kroma. Id. at 1355–56. As a result, the

  Kardashians could not compel Kroma to arbitrate their dispute. Id. at 1356; see also Beck

  Auto Sales v. Asbury Jax Ford, 249 So. 3d 765, 768 (Fla. 1st Dist. Ct. App. 2018) (Winsor,

  J.) (holding that non-signatory could not compel signatory to arbitrate claims under

  equitable estoppel because the arbitration provision limited its applicability to disputes

  “between the parties” and the non-signatory was not a party to the agreement).

         It Works’ dispute with Melaleuca falls outside the scope of the Distributor

  Agreement’s arbitration clause, and therefore Melaleuca cannot compel arbitration

  under it. The Terms and Conditions of the Distributor Agreement limit applicability of

  its arbitration provision to “dispute[s] between a Distributor and It Works arising from

  or relating to the [Distributor] Agreement.” (Doc. 107-2, p. 2). As a result, It Works did

  not agree to arbitrate claims between itself and non-signatory third parties, and the

  claims presented against Melaleuca do not fall within the Distributor Agreement’s

  arbitration clause.

         Melaleuca does not argue that it is a party to the Distributor Agreement, that the
                                               7
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 8 of 22 PageID 3497




  Distributor Defendants acted as agents of Melaleuca when they agreed to the

  Distributor Agreement, or that Melaleuca obtained rights or obligations under the

  Distributor Agreement. (See Docs. 118; 196). Instead, in its supplemental brief,

  Melaleuca argues that the arbitration provision in the Distributor Agreement is broader

  than the provision in Kroma; so, Melaleuca’s claims are covered by the arbitration

  provision here. (Doc. 196, pp. 1–6).

        Melaleuca points to language in Section 8.4 of the Distributor Agreement,

  entitled “Arbitration.” (Doc. 107-2, p. 24). That section provides details on arbitration:

  “Except as otherwise provided in the Agreement, any controversy or claim arising out

  of or relating to the Agreement, or the breach thereof, shall be settled through

  confidential arbitration.” (Id.). Melaleuca argues that, unlike the Terms and Conditions,

  this language does not limit arbitration to It Works and a distributor.

        Melaleuca’s argument fails—a harmonious interpretation of the Distributor

  Agreement demonstrates that the arbitration provision is limited to disputes between It

  Works and a distributor. To begin, this Court must interpret the Distributor Agreement

  consistent with Florida law. See In re Chira, 567 F.3d 1307, 1311 (11th Cir. 2009). In

  Florida, courts must read contractual provisions harmoniously to give effect to each

  provision. City of Homestead v. Johnson, 760 So. 2d 80, 84 (Fla. 2000); see also Antonin

  Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts, 180–82 (“The

  provisions of a text should be interpreted in a way that renders them compatible, not
                                             8
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 9 of 22 PageID 3498




  contradictory.”).

         Next, the Distributor Agreement includes both the Terms and Conditions—

  which specifically limit the arbitration provision to disputes between It Works and a

  distributor—and the Policies and Procedures—which generally discuss how claims

  must be settled through arbitration. (See Doc. 107-2, p. 1) (stating that the Policies and

  Procedures, It Works Compensation Plan, and Terms and Conditions constitute the

  Distributor Agreement). Further, the Terms and Conditions state that “[i]f there is any

  conflict between the Distributor Terms & Conditions and the Policies & Procedures,

  the Distributor Terms & Conditions shall prevail.” (Id. at 2). To read these sections

  harmoniously together and give each effect, as required by Florida law and good textual

  interpretation, the specific limiting language in the Terms and Conditions controls over

  the general language in the Policies and Procedures. See Tonfi v. Prime Homes at Villa, No.

  07-22952-CIV-JORDAN, 2008 WL 11333242, at *5 (S.D. Fla. June 4, 2008) (Jordan,

  J.) (discussing the general-specific canon in the context of contract interpretation under

  Florida law); see also Scalia & Garner, Reading Law, 183–89 (“If there is a conflict between

  a general provision and a specific provision, the specific provision prevails.”).

         Because a harmonious reading of the Distributor Agreement limits the

  arbitration provision to It Works and a distributor, the arbitration provision does not

  cover It Works’ claims against Melaleuca. Melaleuca’s arguments to the contrary are

  unavailing.
                                               9
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 10 of 22 PageID 3499




         Even if the arbitration provision covered It Works’ claims against Melaleuca,

  compelling arbitration would still be inappropriate because It Works is not relying on

  the Distributor Agreement to bring its claims against Melaleuca. A signatory does not

  rely on a contract to assert its claims against a non-signatory when the signatory’s claims

  rely on obligations otherwise imposed by law. See Leidel v. Coinbase, Inc., 729 F. App’x

  883, 887–88 (11th Cir. 2018); see also CJ’s Sales and Serv. of Ocala, Inc. v. Powersecure, Inc.,

  No. 5:18-CV-351-Oc-30PRL, 2018 WL 6788797, at *2 (M.D. Fla. Aug. 21, 2018)

  (Moody, J.). If a law outside of the contract places duties on the non-signatory, then

  any alleged breaches flow from that law—not the contract. See Leidel, 729 F. App’x at

  887–88 (“Because [the signatory’s] claims rely on obligations allegedly imposed by law

  and in recognition of public policy to persons who are strangers to the [agreement], his

  claims neither rely on nor bear a significant relationship to those agreements.”).

         None of It Works’ four claims against Melaleuca rely on the Distributor

  Agreement because each claim arises from alleged breaches of duties otherwise imposed

  by law. In Florida, a claim for tortious interference is independent from a claim for

  breach of contract. See Grupo Televisa v. Telemundo Commc’ns Grp., 485 F.3d 1233, 1243

  (11th Cir. 2007). What is more, “a plaintiff can maintain a cause of action against a third

  party for tortious interference in a contract even though he might not be able to enforce

  the underlying contract.” Id. And It Works’ three other claims arise under federal and

  state statutory law—not the Distributor Agreement. As a result, Melaleuca cannot
                                         10
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 11 of 22 PageID 3500




  compel It Works to arbitrate its claims because It Works does not rely on the

  Distributor Agreement to pursue its claims against Melaleuca.

         To support its argument that It Works’ claims should be arbitrated, Melaleuca

  relies heavily on two Eleventh Circuit cases: MS Dealer Service Corp. v. Franklin, 177 F.3d

  942 (11th Cir. 1999) and Becker v. Davis, 491 F.3d 1292 (11th Cir. 2007). But Lawson

  expressly abrogated those decisions and clarifies that, after Carlisle, state law decides

  whether a non-signatory may compel a signatory to arbitration. Lawson, 648 F.3d at

  1171. Further, Kroma refers to Florida’s equitable estoppel test as a “two-step

  framework”: (1) the non-signatory must show the signatory’s reliance on the agreement

  and (2) the arbitration clause must cover the dispute. Kroma, 845 F.3d at 1354. 1

  Therefore, Melaleuca’s arguments are unavailing and its motion to compel arbitration

  is denied.

                                          Motion to Dismiss

         To survive a motion to dismiss, a complaint must include enough facts to state

  a claim for relief that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

  (2007). A complaint is facially plausible when the plaintiff pleads facts that allow the



  1
    Melaleuca also argues that the Court should compel arbitration because It Works’ claims allege
  “substantially interdependent misconduct” between Melaleuca and the Distributor Defendants. (Doc
  118, pp. 7–10). But the caselaw that discusses “interdependent and concerted misconduct” as a way
  of employing equitable estoppel largely rely on pre-Lawson caselaw. See, e.g., Rolls-Royce PLC v. Royal
  Caribbean Cruises LTD., 960 So. 2d 768, 771 (Fla. 3d Dist. Ct. App. 2007) (citing MS Dealer). Therefore,
  the Court relies on the “two-step framework” that the Eleventh Circuit articulated in Kroma.
                                                    11
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 12 of 22 PageID 3501




  court to draw the reasonable inference that the defendant is liable for the alleged

  misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). A court must

  accept factual allegations in the complaint as true and view them most favorably to the

  nonmoving party. Erickson v. Pardus, 551 U.S. 89, 93–94 (2007). Although a complaint

  need not contain detailed factual allegations, conclusory allegations are not entitled to a

  presumption of truth. Twombly, 550 U.S. at 570 (citations omitted); Iqbal, 556 U.S. at

  679.

         Melaleuca moves to dismiss each count against it in the amended complaint.

  (Doc. 118, p. 16). The Court will address each count in order.

               Count II: Tortious Interference with Business Relationships

         Melaleuca argues that It Works failed to allege direct action by Melaleuca to

  support a claim for tortious interference. (Id. at 23). According to Melaleuca, It Works’

  tortious-interference claim focuses on the Distributor Defendants’ actions to interfere

  with It Works distributors—not Melaleuca’s actions. (Id. at 24). Melaleuca argues that

  It Works’ failure to allege direct interference by Melaleuca is fatal to the tortious-

  interference claim and thus that the Court should dismiss this count. (Id. at 24–25).

         To state a claim for tortious interference with a business relationship, a plaintiff

  must plausibly allege four elements: “(1) the existence of a business relationship that

  affords the plaintiff existing or prospective legal rights; (2) the defendant’s knowledge

  of the business relationship; (3) the defendant’s intentional and unjustified interference
                                              12
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 13 of 22 PageID 3502




  with the relationship; and (4) damage to the plaintiff.” Int’l Sales & Serv. Corp., Inc. v.

  Austral Insulated Prods., Inc., 262 F.3d 1152, 1154 (11th Cir. 2001) (citing Ethan Allen, Inc.

  v. Georgetown Manor, Inc., 647 So. 2d 812, 814 (Fla. 1994)).

         It Works’ complaint plausibly alleges each element of a claim for tortious

  interference with a business relationship. First, It Works alleges the existence of a

  business relationship, under which It Works has rights, between It Works and its

  distributors—the Distributor Agreement. Second, It Works alleges that Melaleuca knew

  about It Works’ business relationship with its distributors. Third, It Works alleges that

  Melaleuca intentionally interfered with It Works’ relationship with its distributors by

  recruiting those distributors to obtain It Works’ trade secret and confidential

  information (i.e., Downline Activity Reports and access to eSuite). Fourth, It Works

  alleges that it suffered damages in the form of losing high-earning distributors and

  exposing trade secrets and confidential information to a competitor. These allegations

  are sufficient to sustain attack under Rule 12(b)(6) for a claim of tortious interference

  with a business relationship. The Court denies Melaleuca’s motion to dismiss this count.

                    Count III: False Advertising under the Lanham Act

         Melaleuca argues that It Works fails to plausibly allege false advertising under the

  Lanham Act because It Works never alleges that Melaleuca’s advertisements were false

  or deceived distributors. (Doc. 118, p. 19). Also, Melaleuca argues that It Works must

  satisfy Federal Rule of Civil Procedure 9(b)’s “heightened pleading requirement” to
                                           13
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 14 of 22 PageID 3503




  plausibly allege a false-advertising claim under the Lanham Act. (Id.). Because It Works

  failed to plead its false-advertising claim with particularity—or Rule 8’s pleading

  requirement, for that matter—Melaleuca concludes that this claim should be dismissed.

  (Id. at 19–23).

          In response, It Works argues that false-advertising claims under the Lanham

  Act need not meet Rule 9(b)’s heightened pleading requirement. (Doc. 129, p. 13). And

  even if it does, It Works contends that it pleaded enough facts to state a plausible claim

  for relief. (Id. at 13–14). As a result, It Works argues that its false-advertising claim

  should not be dismissed. (Id. at 16).

         A plaintiff alleging false advertising under the Lanham Act, 15 U.S.C.

  § 1125(a)(1)(B), must plead “an injury to a commercial interest in sales or business

  reputation proximately caused by the defendant’s misrepresentation.” Lexmark Int’l, Inc.

  v. Static Control Components, Inc., 134 S. Ct. 1377, 1395 (2014). To succeed on a false-

  advertising claim, the plaintiff must prove five elements: (1) the defendant’s

  advertisements were false or misleading; (2) the defendant’s advertisements deceived,

  or had the capacity to deceive, consumers; (3) the deception had a material effect on

  purchasing decisions; (4) the misrepresentation affected interstate commerce; and (5)

  the plaintiff has been, or is likely to be, injured as a result of the false advertising. 11th

  Cir. Pattern Jury. Instr. Civ. 10.8 (2020); Compulife Software Inc. v. Newman, 959 F.3d 1288,

  1316 (11th Cir. 2020).
                                               14
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 15 of 22 PageID 3504




         It Works fails to plausibly allege a claim for relief under the Lanham Act for false

  advertising. To begin, It Works never pleads that the distributors are “consumers”

  under the Act. But the second and third elements of a false-advertising claim require It

  Works to allege that consumers were deceived. Indeed, the false advertisement’s effect

  on consumers lies at the heart of a false-advertising claim. See Supplement Ctr., LLC v.

  Evol Nutrition Assocs., Inc., 389 F. Supp. 3d 1281, 1288–89 (N.D. Ga. 2019) (discussing

  pleading requirements for the second and third elements of false-advertising claim). It

  Works never alleges that employees or distributors lured by a competitor—by either

  truthful or deceitful means—constitute consumers under the Lanham Act.2

         Further, It Works alleges no “advertisements” made by Melaleuca. Instead, It

  Works’ amended complaint references allegedly false statements Distributor

  Defendants made about their income and It Works’ financial situation. (Doc. 107,

  ¶¶55–60, 62–69, 72, 85). It Works alleges that the Distributor Defendants made these

  allegedly false statements at Melaleuca’s direction or encouragement or that Melaleuca

  condoned the Distributor Defendants’ actions. (Id. at ¶¶ 55, 60, 65–66, 79, 84, 90, 92,

  94–95). But It Works never alleges that Melaleuca directly made false statements or

  “advertisements” to It Works distributors. Instead, It Works’ false-advertising claim

  2
   See Procter & Gamble Co. v. Amway Corp., 242 F.3d 539, 563 (5th Cir. 2001) (“[I]t seems unlikely that
  the injury alleged here—fraudulent misrepresentations made to potential employees to convince them
  to work for and buy from Amway, resulting ultimately in lower sales of some of P&G’s products—is
  of a type that Congress sought to redress in providing the Lanham Act.”), abrogated by Lexmark, 134 S.
  Ct. 1377.
                                                   15
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 16 of 22 PageID 3505




  against Melaleuca is more closely characterized as a contributory false advertising claim.

  See Duty Free Amer., Inc. v. Estee Lauder Co., Inc., 797 F.3d 1248, 1277 (11th Cir. 2015)

  (stating what a plaintiff must show to state a contributory false advertising claim). But

  It Works’ amended complaint does not allege contributory false advertising by

  Melaleuca. As a result, It Works’ false-advertising claim falls short.

         At oral argument, It Works raised two new arguments. Both fail. First, It Works

  argued that the distributors who Melaleuca targeted with its false statements and

  “advertisements” are consumers under the Lanham Act because they purchase It Works

  products. That argument fails because It Works’ amended complaint contains no

  allegations that its distributors are consumers under the Lanham Act. (See Doc. 107); see

  also Holloway v. Oxygen Media, LLC, 361 F. Supp. 3d 1213, 1218 (N.D. Ala. 2019)

  (Bowdre, J.) (stating that the court will consider only well-pleaded facts alleged in a

  complaint).

         Second, It Works argued that an alleged effect on consumers is unnecessary for

  a false-advertising claim under the Lanham Act because, in Lexmark, the advertisements

  were made to remanufacturers—not consumers. But It Works’ argument fails to

  consider a key factual difference between Lexmark and this case. In Lexmark, Static

  Control brought a false-advertising claim against Lexmark for misrepresentations to

  customers about its “Prebate” program and false statements to remanufacturers that it

  was illegal to use Static Control’s products to refurbish cartridges. 134 S. Ct. at 1384. In
                                              16
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 17 of 22 PageID 3506




  both instances, Lexmark’s statements were to consumers: customers who bought

  Lexmark’s cartridges and remanufacturers that purchased Static Control’s products. Id.

  at 1383–84. Here, It Works fails to allege that Melaleuca made false statements to any

  consumer. As a consequence, Lexmark does not support It Works in this regard.

         Ultimately, It Works fails to plausibly allege that its distributors are “consumers”

  under the Lanham Act. And It Works fails to allege that Melaleuca made any false

  statements or “advertisements” to It Works distributors. Therefore, the Court grants

  Melaleuca’s motion to dismiss this count.

                               Count IV: Defend Trade Secrets Act

         Similar to its argument about false advertising, Melaleuca argues that It Works

  fails to allege a plausible claim under the Defend Trade Secrets Act because It Works

  failed to identify its trade secrets with particularity. (Doc. 118, p. 17). Also, Melaleuca

  argues that It Works cannot prove that it kept its trade secrets and proprietary

  information confidential. (Id. at 18).

         To plausibly allege a claim under the Defend Trade Secrets Act, 18 U.S.C. § 1836,

  the plaintiff must adequately plead three elements: (1) the plaintiff owns a valid trade

  secret; (2) the trade secret relates to a product or service used in, or intended for use in,

  interstate commerce; and (3) the defendant misappropriated that trade secret. See 11th

  Cir. Pattern Jury. Instr. Civ. 11.1.

         It Works plausibly alleges a claim for relief under the Defend Trade Secrets Act.
                                              17
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 18 of 22 PageID 3507




  First, It Works alleges that its Distributor Agreement expressly states that the Downline

  Activity Reports constitute trade secrets. It Works also alleges that its eSuite website

  contains proprietary and confidential information. Second, It Works alleges that its

  Downline Activity Reports and confidential information relate to products sold in

  interstate commerce. (See, e.g., Doc. 107, ¶4) (“Melaleuca has thousands of distributors

  across the United States and is a competitor of It Works”). Third, It Works alleges that

  Melaleuca misappropriated It Works’ trade secret when it recruited It Works

  distributors and, through those distributors, acquired and used It Works’ Downline

  Activity Reports to determine which other It Works distributors to recruit. As a result,

  the Court denies Melaleuca’s motion to dismiss this count.3

                          Count V: Florida Uniform Trade Secrets Act

         The Florida Uniform Trade Secrets Act and the Defend Trade Secrets Act

  generally share the same elements. See Compulife Software, 959 F.3d at 1311 n.13. To

  satisfy the pleading requirements under the Florida Uniform Trade Secrets Act, the

  plaintiff need only allege facts that plausibly show that a trade secret was involved and

  that give notice to the defendant about the alleged trade secrets at issue. DynCorp Int’l v.

  AAR Airlift Grp., 664 F. App’x 844, 848 (11th Cir. 2016).



  3
    The Court need not decide whether It Works must satisfy Rule 9(b)’s pleading requirement because
  its amended complaint clearly alleges that the trade secrets and confidential information at issue are
  the Downline Activity Reports and eSuite.

                                                   18
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 19 of 22 PageID 3508




         It Works’ complaint alleges a plausible claim for relief under the Florida Uniform

  Trade Secrets Act because it provides facts showing that its Downline Activity Reports

  are trade secrets and that information on its eSuite is confidential. It Works’ complaint

  gives Melaleuca sufficient notice about the alleged trade secrets at issue. The Court

  denies Melaleuca’s motion to dismiss this count.

                            Staying the Case Pending Arbitration

         Immediately preceding this order, this Court ruled that It Works must arbitrate

  the issue of whether its claims for injunctive relief against the Distributor Defendants

  is arbitrable. (Doc. 201). Until that arbitrability issue is decided, this Court stayed this

  action against the Distributor Defendants. (Id. at 11). So, having concluded that

  Melaleuca cannot compel It Works to arbitrate its claims against Melaleuca, the Court

  must now decide how to proceed given the posture of this case.

         Courts have discretion to stay nonarbitrable claims when litigants advance

  arbitrable and nonarbitrable claims. Klay v. All Defendants, 389 F.3d 1191, 1204 (11th Cir.

  2004). If feasible to proceed with litigation, courts generally refuse to stay proceedings

  with respect to nonarbitrable claims. Id. “Crucial to this determination is whether

  arbitrable claims predominate or whether the outcome of the nonarbitrable claims will

  depend upon the arbitrator’s decision.” Id. (citation omitted).

         If the arbitrator decides that It Works must arbitrate its injunctive-relief claims

  against the Distributor Defendants, then those arbitrable claims would predominate
                                          19
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 20 of 22 PageID 3509




  and any decision on It Works’ nonarbitrable claims against Melaleuca might affect

  arbitration. It Works’ trade secret and trade misappropriation claims are against both

  the Distributor Defendants and Melaleuca, and the facts supporting those claims are

  very much intertwined. (Doc. 107, ¶¶ 150–64, 165–79). A decision in one proceeding

  might affect the other. See Klay, 389 F.3d at 1204 (affirming district court that, in

  refusing to stay litigation of nonarbitrable claims, considered whether a decision in one

  proceeding would have “preclusive effect in the other”). As a result, staying litigation

  of It Works’ nonarbitrable claims against Melaleuca is appropriate because It Works’

  arbitrable (if so decided in arbitration) claims predominate and a decision in one

  proceeding might impact the other. See also Variable Annuity Life Ins. Co. v. Laferrera, 680

  F. App’x 884 (11th Cir. 2017) (holding that the district court abused its discretion in

  not staying litigation of nonarbitrable claims where those claims were “based on the

  same exact factual allegations” as the arbitrable claims).

                                         Conclusion

         Melaleuca cannot compel It Works to arbitrate its claims against Melaleuca

  because Melaleuca was not a signatory to the agreement between It Works and its

  distributors. Further, the arbitration provision does not cover It Works’ claims against

  Melaleuca, and It Works does not rely on the Distributor Agreement to pursue its claims

  against Melaleuca.

         It Works alleges plausible claims for relief for tortious interference with a
                                          20
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 21 of 22 PageID 3510




  business relationship and misappropriation of a trade secret under the Defend Trade

  Secrets Act and Florida Uniform Trade Secrets Act—but not for false advertising under

  the Lanham Act. Finally, because the Distributor Defendants’ claims sent to arbitration

  will likely affect the nonarbitrable claims against Melaleuca, the Court will stay the case

  pending the conclusion of that arbitration.

        Accordingly, the following is ORDERED:

        1.      Melaleuca’s motion to compel arbitration is DENIED.

        2.      Melaleuca’s motion to dismiss (Doc. 118) is GRANTED-IN-PART and

                DENIED-IN-PART:

                a.     Melaleuca’s motion to dismiss It Works’ claim for tortious

                       interference with a business relationship (Count II) is DENIED.

                b.     Melaleuca’s motion to dismiss It Works’ claim for false advertising

                       under the Lanham Act (Count III) is GRANTED. Count III is

                       DISMISSED.

                c.     Melaleuca’s motion to dismiss It Works’ claim for trade-secret

                       misappropriation under the Defend Trade Secrets Act (Count IV)

                       is DENIED.

                d.     Melaleuca’s motion to dismiss It Works’ claim for trade-secret

                       misappropriation under the Florida Uniform Trade Secrets Act

                       (Count V) is DENIED.
                                         21
Case 8:20-cv-01743-KKM-TGW Document 202 Filed 04/27/21 Page 22 of 22 PageID 3511




        3.    This case is STAYED pending the arbitrator’s decision on the arbitrability

              of It Works’ claims for injunctive relief against the Distributor

              Defendants.

        4.    The Clerk is DIRECTED to administratively close this case and

              terminate any pending motions.

        ORDERED in Tampa, Florida, on April 27, 2021.




                                           22
